Title: To James Madison from Alexander J. Dallas, 6 August 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir,
          6 Aug. 1816.
        
        The Collectors selection of a site and buildings, for the New-York Custom House, is generally approved; and the price deemed moderate.
        The inclosed letter from Mr. Derbigny creates an apprehension, that the Subscription to the Bank has not been opened at New-Orleans. The Commissioners were named by the Louisianna members of Congress; and as Mr. Brown and Mr. Robertson are on the spot, I hope that they have advised Judge Hall, singly, to open the subscription. There will, probably, be a deficit in the subscriptions to the amount of 2 or 3,000,000 Dollars; but the demand for the shares is encreasing. As soon as the sum required by law has been received, I propose, with your approbation, to instruct the Commissioners to provide a temporary establishment, for transacting the business of the Bank, to prepare plates and paper for the Bank Notes, and to make such other general arrangements, as will enable the Directors to commence the operations of the institution, without delay.
        Mr. Coles left Philadelphia this morning. I am, Dear Sir, most respectfully & faithfully, Yrs.
        
          A. J. Dallas
        
      